Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-13, 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Burger et al. (U.S. Patent 5,598,192) 
	Burger et al. discloses the following claimed subject matter:
Re-claim 1, a printing system carriage (16) comprising: a plurality of printheads (50, 44; fig.5) comprising a moveable printhead (44A-44D) that is movable with respect to other printheads of the plurality of printheads; and a positioning mechanism (31, 34; fig.2) to move the movable printhead from a first printhead position (printhead 44 in solid line) to a second printhead position (printhead 44 in dotted line), the movable printhead moved perpendicular (27) with respect to a carriage movement axis (F) and parallel to a media (10) advancement axis (P, P’; see fig.1) that is perpendicular to the carriage movement axis.

Re-claim 3, wherein the positioning mechanism moves the moveable printhead from the first printhead position to the second printhead position upon receipt of a triggering signal. (col.2, 2nd¶)

Re-claim 5, wherein printhead from the plurality of printheads comprises a the number of segments are a multiple of two. (col.5, lines 17-19)

Re-claim 6, wherein a printhead from the plurality of printheads comprises a the number of segments are a multiple of three. (col.5, lines 17-19)

Re-claim 7, wherein the spread area of the plurality of printheads in the first printhead position is different to the spread area of the plurality of printheads in the second printhead position. (see fig.5)

Re-claim 8, wherein each printhead comprises a nozzle array comprising a plurality of nozzles controllable to eject a composition. (see col.3, line 26-col.5, line 3)

Re-claim 10. The printing system of claim 1, wherein the positioning mechanism comprises a pen pocket movable from the first printhead position to the second printhead position, wherein the moveable printhead is installed on the pen pocket. (col.2, lines 50-col.3, line 2; col.4, lines 8-30)

Re-claim 11, wherein the positioning mechanism is a servomotor (34; col.4) to move the position of the movable printhead to a position within a moving range, the boundaries of the moving range being defined by the first printhead position and the second printhead position. (see 38, 40; fig.2)

Re-claim 4, 13, 16, 17, 18, 19, 20, 21, wherein a controller (ESS 36) to: divide each printhead into a plurality of segments based on a number of passes of the carriage in a selected print mode; identify that the segments of the movable printhead are out of phase with respect to the segments of the other printheads; and responsively issue the triggering signal. (col.4, lines 8-67)

	The printing method and machine readable medium recited in independent claims 12, 15 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable. (see col.4, lines 8-30)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Burger et al. in view of prior art of record to Beier et al. (U.S. Patent 4,774,529)
Burger et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein the movable printhead is to eject white ink; and wherein the composition of a nozzle from the nozzle array comprises white colorant.
Beier et al. (¶ [0034]) discloses the color space which can be reached by the image setting can be extended, for example by 6-color printing (CMYK, light cyan and light magenta) and by other color systems. In particular, the color space which can be reached can be extended by the additional use of white colors, paints or inks. it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the teachings of the Beier et al. in the Burger et al. multi-color heads printer. The reasons for doing such would have been to provide white background printing.
Response to Amendment
Applicant's Amendment filed  has been entered and carefully considered. Claim 2 has been canceled. Claims 16-21 have been added.
	Applicants’ arguments with respect to new issues that presented in the newly amended claims 1, 3-21 have been considered as noted in the above new grounds of rejection.	
	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the rejection as applied remains proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853